DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and have been examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Syntex (GB 1534615 A; IDS).
The instant claims are drawn to a process of making an animal feed comprising (a) treating a pectin-and-protein biomass feedstock with an aqueous acidic solution at sufficient conditions (pH and temperature) to yield a mixture of biomass solids and partially dissolved biomass; (b) mechanically treating the mixture of (a); and incorporating the mechanically-treated mixture of (b) into an animal feed.  The biomass is disclosed and claimed (e.g. claim 5) as inclusive of  soybean hulls, citrus peels, sugar beet pulp, fruit pomace, vegetable pomace, and rapeseed cake. Please note that insofar as the claims recite a binder and its process of making in an animal feed, the claims merely recite an intended use for extruded, pelleted, or agglomerated animal feed in the preamble or for aquatic/crustacean/shrimp feed, and thus do not require of the claims that the resultant material binder made (by claims 1+) or the feed comprising the resultant binder made (claims 19-21) be an “extruded, pelleted, or agglomerated” animal feed or aquatic/crustacean/shrimp but merely useful therewith. Furthermore, the recitation of aquatic/crustacean/shrimp feed based on the current record does not preclude (remains inclusive of) materially similar materials from having such intended functioning, and in light of the instant disclosure appreciating that the “animal feed” includes feed for aquatic or terrestrial animals including “feed for crustaceans and finfish…and shrimp…[and] terrestrial animals without limitation, including poultry, swine, cattle, ungulates, canines, felines, and the like” (page 3 at lines 18-23).
Syntex teaches contacting a biomass material with an aqueous  mineral acid (e.g. sulfuric acid) solution, pH adjusting (e.g. p 2 at lines 55-57, 72+), and heating. The biomass may be soy[bean] hulls, fiber residue from beet sources (broadly inclusive of pectin-and-protein biomasses, sugar beet pulp, vegetable pomace; see p 2 at lines 58+). The acid:pH:heat-treated biomass is further stirred, pumped, and roller dried (mechanically treated; see e.g. examples, see esp. at example 1) and used with a feed either “separately, or…in admixture with other conventional feed components” (incorporated into an animal/ruminant feed; see SYNTEX at claims 14,15 and p 3 at lines 66-76). SYNTEX further teaches that pH adjustment with NaOH or KOH bases may be provided to neutralize the mineral acid or calcium sulfate or calcium phosphate to form separable/filterable/centrifugable salts (p 3 at lines 37-65). 
	The cited reference discloses a composition and process of biomass treating for feed formation comprising providing the same biomass materials (e.g. soy hulls) treated with acid and optionally base, separating of solids, mixing, treating with heat and adjusting pH which appear to be otherwise identical to the presently claimed composition and process since it also produces an animal feed. Although not identical to (not anticipated by) the reference, the claims remain obvious in view thereof. The differences between that which is instantly claimed and that which is disclosed by the reference, is so slight that the referenced composition and process are likely to inherently possess the same characteristics, particularly in view of the similar characteristics which they have been shown to share (e.g. treating with acid, base, separating of solids, mixing, treating with heat, pH adjusting, feed incorporation, similar source biomass materials, etc.) and considering the ordinary skill and knowledge of one in the art at the time of the instant invention effective filing.  Thus, the claimed process and compositions produced therefrom would have been obvious to those of ordinary skill in the art within the meaning of 35 USC § 103(a).
	Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
	

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over de Moura et al (J Food Sci Technol, 2017; IDS).
The instant claims are drawn to a process of making an animal feed comprising (a) treating a pectin-and-protein biomass feedstock with an aqueous acidic solution at sufficient conditions (pH and temperature) to yield a mixture of biomass solids and partially dissolved biomass; (b) mechanically treating the mixture of (a); and incorporating the mechanically-treated mixture of (b) into an animal feed.  The biomass is disclosed and claimed (e.g. claim 5) as inclusive of  soybean hulls, citrus peels, sugar beet pulp, fruit pomace, vegetable pomace, and rapeseed cake. Please note that insofar as the claims recite a binder and it process of making in an animal feed, the claims merely recite an intended use for extruded, pelleted, or agglomerated animal feed in the preamble and thus do not require of the claims that the resultant material binder made (by claims 1+) or the feed comprising the resultant binder made (claims 19-21) be an “extruded, pelleted, or agglomerated” animal feed but merely useful therewith.
De Moura et al, however, teaches obtaining treated biomasses from among a variety of sources including soy hull, passion fruit peel, and orange pomace (e.g. p 3111 at Abstract, Keywords;  see also entire document, e.g. p 3112-3113 at “Materials and methods”, p 3113 at left column, at paragraph 4); and that known and commercial biomass/sources of pectins are citrus peels, apple pomace, passion fruit peel, soy hull, pumpkin, kiwi fruit, pepper, banana peel, pineapple pulp, and olive pomace (p 3112 at left col, paragraph 1). These biomass sources are characterized for their content of “[m]oisture, protein and ash contents” (p 3112 at left col pgh 1 and right col at “Feedstock characterization”; tables 1,2) and acid treatment conducted at 70-90 deg. C optionally at 90 deg. C with HCl under stirring (mechanically mixing) to provide a composition containing “pectins of different molar masses and degrees of esterification… assessed based on galacturonic acid content” and this acid partially-hydrolyzed material depending on the degree of esterification having use in food materials for gelling and/or low-calorie products (p3112 at left col pgh 2) and/or as a “thickener and emulsifier in food preparations” (at Abstract and p3116 at “Conclusion”; broadly, binder functions especially gelling/gelatinizing).
Although the reference does not expressly recite the binder feed/food incorporation for the intended uses for aquatic animal feed, for shrimp, or for crustaceans (claims 2-4, 6-8, and 19-21) the reference teaches providing the acid treated biomass material(s) for feed/food composition incorporation, the instant specification discloses that the binder may be used in a broad variety of feeds  - “incorporated into an aquatic animal feed, including feed for crustaceans and finfish in general and shrimp…[and] feeds for terrestrial animals without limitation, including poultry, swine, cattle, ungulates, canines, felines, and the like.”  - and remains inclusive of (is not materially precluded by) the intended use, particularly based on the features shared between the reference and instant invention as claimed (same pectin-and-protein source biomass materials, treating with acid, mixing/inclusion into feed/food material). 
De Moura et al is relied upon for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by this reference with respect to biomass selection, and acid and temperature effective treating thereof, and for food incorporation/mixing in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable acid treatments and conditions therefor in which to perform such a biomass treating and food incorporation), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


 Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).


Conclusion
No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655